DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The declaration under 37 CFR 1.132 filed 03/28/2022 is sufficient to overcome the rejection of claims 21-40 based upon Beaupre (6283981) in view of Beaupre (US 2006/0100652) and Akari et al. (US 6794027) applied under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments, see pages 6-11 of remarks, filed 03/28/2022, with respect to the 35 USC 103(a) rejection over Beaupre (6283981) in view of Beaupre (US 2006/0100652) and Akari et al. (US 6794027) have been fully considered and are persuasive.  The prior art of Beaupre (‘652) does not disclose or suggest that the coating is applied specifically to the treatment area of the blade as claimed and argued. The arguments state how the state of the prior art at the time taught against the use of a lubricious coating on a blade in the tissue treatment area. The rejection  of claims 21-40 has been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art discloses an ultrasonic blade and treating the blade to improve coagulation and prevent adherence of blood to the blade. The prior art fails to teach or suggest coating the blade with a lubricous coating specifically in the tissue treatment area as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715